Per Curiam.

By adopting the amounts paid for wages and real estate taxes during the year preceding the application, in its computation of reasonable rents, the court allowed inadequate amounts for those purposes. While past experience in the maintenance and operation of business property is to be given great weight, it is nevertheless only a guide as to the probable cost in the future. Where it appears that the cost of allowable items of expense has increased or decreased, such evidence is to be considered and given effect.
*800In this ease it is clearly shown that pay roll expenses increased over what had been paid during the preceding year by $4,654.81, and real estate taxes by $876.81. These increases are sufficiently established by the evidence so as to warrant their allowance in full. We do not consider the $500 appraisal fee to be a proper item to be taken into account in the determination of a reasonable rental and should be eliminated. The net result obtained after making the foregoing adjustments is an increase of $5,031.62 in the total reasonable rentals fixed by the court, of which $1,968.62 is chargeable to the space occupied by the tenants who are parties to this proceeding. The latter amount is to be apportioned, and added to the rentals fixed by the court for the space of the respective tenants, in the same proportion as the rentals fixed by the court for their respective space bears to the total rental found by the court for all of their space.
The order appealed from should, therefore, he modified accordingly and as so modified affirmed, with costs to the petitioners.
Peek, P. J., Glennon, Cohn, Callahan and Van Voorhis, JJ., concur.
Order unanimously modified in accordance with opinion and, as so modified affirmed, with costs to the petitioner. Settle order on notice. [See post, p. 922.]